501 So. 2d 541 (1986)
Ex parte Charles Wesley CLIFTON.
(In re Charles Clifton v. State of Alabama.)
86-283.
Supreme Court of Alabama.
December 19, 1986.
*542 Marshall H. Sims, Trussville, for petitioner.
Charles A. Graddick, Atty. Gen., for respondent.
Prior report: Ala.Cr.App., 501 So. 2d 539.
PER CURIAM.
The petition for writ of certiorari is denied.
In denying the petition for writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 290 So. 2d 155 (1973).
WRIT DENIED.
TORBERT, C.J., and MADDOX, ALMON, BEATTY and HOUSTON, JJ., concur.